Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-21-00550-CV

  JOSE VAZQUEZ-VICENTE, M.D. d/b/a Advanced Health Institute for Women’s Health,
                                  P.A.,
                               Appellant

                                                 v.

                              Priscilla VILLARREAL-TREVINO,
                                            Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2021CVB001055D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

         In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED and judgment is RENDERED dismissing appellee Priscilla Villarreal-Trevino’s
claims against appellant Jose Vasquez-Vicente, M.D. d/b/a Advanced Health Institute for
Women’s Health, P.A. with prejudice to the refiling of the claims. The cause is REMANDED to
the trial court to determine the amount of court costs and attorney’s fees to be awarded to appellant
Jose Vasquez-Vicente, M.D. d/b/a Advanced Health Institute for Women’s Health, P.A. pursuant
to section 74.351(b)(1) of the Texas Civil Practice and Remedies Code.

        It is ORDERED that appellant Jose Vasquez-Vicente, M.D. d/b/a Advanced Health
Institute for Women’s Health, P.A., recover its costs on appeal from appellee Priscilla Villarreal-
Trevino.

       SIGNED August 31, 2022.


                                                  _____________________________
                                                  Rebeca C. Martinez, Chief Justice